Title: To George Washington from Samuel Powel, 13 November 1787
From: Powel, Samuel
To: Washington, George

 

Dear Sir
Philadelphia 13 Novr 1787

As I am sure it will afford Pleasure to Mrs Washington and yourself to hear of our safe Arrival in Philadelphia, I embrace this early Opportunity of informing you that we had the Satisfaction of seeing our Friends in good Health on Saturday Evening last.
At Annapolis we had the Pleasure of seeing General Smallwood from whom we experienced the most polite & obliging Treatment. Indeed our Reception and Treatment, throughout our whole Journey, were such as were highly acceptable. The friendly and cordial Attentions we received at Mount Vernon have left an Impression which cannot be easily obliterated from gratefull Minds.
Our good Friends Messrs Robert & Gouverneur Morris left this City Yesterday & will probably be with you before the Arrival of this Letter. They will be able to give you a full and ample Detail of all Matters relative to our grand Question, I mean the Acceptation of the fœderal Constitution. For this Reason I shall say no more upon this Subject than just to observe that there appears to be no Cause to doubt of its Reception in Pennsylvania—All the eastern States, New York, New Jersey and Delaware are esteemed to be decided for it, In Maryland there is a secret Opposition from a Member of the Assembly; but it is believed that his Politics will not succeed. I have not heard a Doubt relative to the States to the Southward of Virginia, & even there I hope & believe there is Virtue & good Sense enough to overbalance the Arts of interested, designing &, I had almost said, dishonest Men.
It is said that R. H. Lee escaped the resentment of the People at Chester by his short Stay there, which he employed in fixing up & distributing printed Papers against the proposed Constitution. At Wilmington he harangued the Populace and cautioned them against hastily adopting it, assuring them that a powerfull Opposition was forming against it in Philadelphia and, in Confirmation of his Assertions distributed many of his inflammatory Papers. On such Conduct there can be but one Comment made.
Our Passage across the Chesapeak was tedious tho’ smooth. We embarked at Eleven in the Morning and landed at Eight

at Night. Mrs Powel bore the Voyage admirably well & without Apprehensions of Danger. She begs Leave to join me in affectionate Comps. to Mrs Washington, your good self, Major & Mrs Washington, the young Ladies, & our Friend the young Squire. She will execute Mrs Washington’s Commands, relative to the young Ladies Collars, by the first Opportunity.
I return you, dear Sir, my best Thanks for the chestnuts and Saintfoin, which I have received. The Nuts are injured by the Voyage, & some of them sprouted. They are so acceptable to my Friends, that I am tempted to request the Favor of you to send me a few more, if it will not be giving you too much Trouble.
If it is in my Power to be of Service to you here, I beg that you will, with all Freedom, honor me with your Commands—and be assured that the Recollection of the Time spent under your hospitable & friendly Roof ever affords real Satisfaction to dear Sir Your affectionate Friend & most obedt humble Servt

Samuel Powel


Mrs Morris & Family were well at Noon this Day.

